MEMORANDUM **
This court has reviewed the notice of appeal and accompanying documents filed August 20, 2007 in the above-referenced district court docket pursuant to the prefiling review order entered in this docket. The request for a certificate of appealability is granted and the district court’s order dismissing the petition as duplicative of the petition filed in March 2007 is summarily reversed. A review of the petition filed in March 2007 challenges prison discipline violations and respondent’s housing in the Special Housing Unit. The petition filed in the instant action in July 2007 challenges respondent’s parole violation conviction. The appeal is remanded for further proceedings consistent with this order.
*145A certified copy of this order served on the district court for the Eastern District of California shall constitute the mandate of this court.
REVERSED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.